YORK, P. J.
This is a companion case to the case of Estate of Tierney, ante, p. 621 [157 P.2d 411] this day decided, and involves practically the same issues, except that the instant cause has reference to an appeal from an order approving the fifth account current of the guardians of the minor children of decedent Tierney, and overruling objections thereto made by appellant Scribner; while the companion ease involves an appeal from an order approving the fourth account current of the surviving trustee of the testamentary trust created by the will of Helen Iten Tierney, deceased, for the benefit of the said minors, and overruling objections directed against said account by appellant Scribner.
For the reasons stated in the companion case of Estate of Tierney, supra, the order appealed from is affirmed.
Doran, J., and White, J., concurred.
Appellant’s petition for a hearing by the Supreme Court was denied May 28, 1945.